COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re NextGear Capital, Inc.

Appellate case number:      01-18-01003-CV

Trial court case number:    2017-63452

Trial court:                151st District Court of Harris County

       Relator, NextGear Capital, Inc., has filed a motion to abate the proceedings below
pending our resolution of relator’s petition for writ of mandamus. We request that the real
parties in interest, Alireza Delavari Maryan d/b/a Texas Financial Group, US Financial
Auto Credit, LLC, Melissa Webb Bryant, Saeid Hashem-Nezad, Abbas Heidari, Farhad
Veilani, and Babak Arvanaghi, MD, respond to relator’s motion. It is ordered that the real
parties’ responses, if any, be filed by no later than Tuesday, November 13, 2018.
       It is so ORDERED.

Judge’s signature: ___/s/ Harvey Brown___
                    Acting individually        Acting for the Court

Date: ___November 8, 2018__